DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendment filed on 05/27/2021.
Response to arguments
Claims 1, 11 and 20 have been amended. 
Arguments are persuasive and the previous rejection is withdrawn. Claims 1-20 are allowed. Arguments are persuasive and the previous rejection is withdrawn.
Claims 1-20 are allowed. 
Allowable Subject Matter
Claims 1-20 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
The closest prior arts are Du Toit (U.S 2018/0176191) and Portolani et al. (U.S 2006/0095969) and Majkowski et al. (U.S 10,038,715).
Regarding in claims 1, 11 and 20, the prior art of record (in particular Du Toit, discloses network device, such as a transparent proxy device, receives TCP segments from a client including TCP header and SSL payload and a cryptographic parameter set that will be used during the SSL session which include encrypt and decrypt keys, encrypt and decrypt initialization vectors. 
Portolani, provides secure handling of HTTPS traffic using backend SSL decryption and encryption in combination and the content switch recognizes that the traffic is encrypted HTTPS, it forwards the traffic to a backend SSL device.
Majkowski, disclose different client applications and/or different operating systems may generate SYN packets with different SYN packet signatures, even though 
However, none of Du Toit, Portolani, Majkowski and other prior arts teaches or suggests, alone or in combination, the particular combination of claimed features relating to one or more processors configured to: receive, from a user device, a Transport Control Protocol (TCP) segment that includes a TCP header and a payload, and wherein the payload includes either a Hypertext Transfer Protocol (HTTP) plaintext message or a Secure HTTP (HTTPS) encrypted message; extract a TCP signature from the TCP header; determine whether the payload of the TCP segment includes a HTTP plaintext message or a HTTPS encrypted message; when the payload includes a HTTP plaintext message: extract contents of a HTTP User-Agent field from the HTTP plaintext message; determine a device type identifier (ID) and a category ID based on the extracted contents; and update a plurality of device signatures based on the TCP signature, the device type ID, and the category ID; when the payload includes a HTTPS encrypted message: determine a device type ID and a category ID based on the TCP signature and the plurality of device signatures; and-2-Application No. 16/657,775Attorney Docket No. 20190394 forward data that includes the device type ID and the category ID to a network application as recited in the context of claims 1, 11 and 20. Therefore, the claims are allowable over the cited prior arts. 
Above taken with other limitations of the claims is considered novel and non-obvious. 
Claims 2-10 and 12-19 depend from claims 1, 11 and 20 are allowed since they depend from allowable claims 1, 11 and 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN HUONG TRUONG whose telephone number is (571)270-5829.  The examiner can normally be reached on Mon-Fri (7:30AM-5:00PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY NGO can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAN-HUONG TRUONG/Primary Examiner, Art Unit 2464  
06/17/2021